Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach in combination with the other limitations of the independent claims a ceramic heater comprising a plate with a circular recess with a bottom in the back surface thereof, the tubular shaft has a plate-side flange extending radially outward from an outer peripheral surface of a plate-side end portion and an opposite-side flange extending radially outward from the outer peripheral surface of an end portion opposite the plate-side end portion, an  entire end surface of the plate side end portion of the tubular shaft is bonded to a bonding region of the back surface of the plate outside the circular recess, an opening diameter d1 of the plate-side end portion of the tubular shaft, an inner diameter d2 of the plate side flange of the tubular shaft, and a diameter D1 of the circular recess of the plate satisfy 
d2 ≥d1 ≥ D1 and an outer diameter d3 of the opposite side flange and inner diameter d2 of the plate side flange satisfy d3 < d2 wherein the tubular shaft has a widened portion that is widened radially outward near the plate side end portion and an outer diameter of the widened portion is gradually wider radially upwardly toward the plate side end portion of the tubular shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and shows the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/June 15, 2022							Primary Examiner, Art Unit 3761